EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Brody on May 6, 2021.
	The following amendments have been made:

Abstract: A tool for cutting a panel made of reconstituted material comprises a fixed support on which a blade is mounted so as to be able to pivot 

Claim 1, -- A cutting first slot (3) which receives at least part of the blade (20) during the cut, the first slot (3) comprising two longitudinal edges (3a-3b) that are spaced apart from one another by a first slot width (Lfmax) which is strictly greater than the blade width (Lt) such that the blade (20) is spaced apart from each longitudinal edge (3a-3b) of the first slot (3) and does not come into contact with said longitudinal edges of the first slot when passing from the open position to the closed position, characterized in that the tool comprises at least one movable support (30, 40, 50, 60) that is mounted so as to be able to move about the rotation pin of the blade between an engagement position in which the movable support (30, 40, 50, 60) is arranged within the first slot and between [[along]] the longitudinal edges (3a-3b) of the first slot (3) of the fixed support (10), and a retracted position in which the movable support (30, 40, 50, 60) moves in and away from the first slot between first slot of the fixed support, said at least one movable support (30, 40, 50, 60) comprising a second slot (33, 43, 53, 63) of a width (Lf, 11, Lf2, 143) smaller than the width (Lfmax) of the first slot (3) of the fixed support (10), and greater than the width (Lt) of the blade (20)[[,]] --.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 10, -- A cutting first slot (3[[,]] 

Claim 11, -- A cutting 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the subject matter not found is directed to the movable support that pivots about the rotation pin of the blade and is arranged within the first slot of the fixed support (between the longitudinal edges) and moves in and away from the first slot of the fixed support in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724